 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------------- X
 FRANKYS CALVO BOZA,

                                        Plaintiff,                   ORDER

             -against-                                               19 Civ. 6857 (AKH)

 THE CITY OF NEW YORK, et al.,

                                         Defendants.


 --------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 IT IS HEREBY ORDERED that defendant City of New York will supply to

plaintiff, on or before November 29, 2019, the names of the corrections officers at or responsible

for the cells at the time and location identified in the complaint.

                 SO ORDERED.

Dated:           New York, New York
                 November 15, 2019
                                                             United States District Judge




                                                                                              ALLY FILED




                                                                                  ,I'
                                                                                  11
                                                                                  11I




                                                                                         'I
                                                                                         I
                                                                                        .I
